Title: To Thomas Jefferson from Thomas Lee Shippen, 3 February 1789
From: Shippen, Thomas Lee
To: Jefferson, Thomas



Dear Sir
London February 3d. 1789.

Your letter of the 5th. of January reached me only a very few days ago. Where or how it can have been detained so long, I cannot conceive. One would think it might have passed through the inquisition of both French and English Post offices in half the time. However I forgive them both their neglect and their curiosity since they have sent it to me at last. The information it contains with respect to France is highly pleasing to me, and the more so, as I have never been among the most sanguine as to the happy issue of the late commotions. I feared the strong arm of military power, I feared that the people who had been weak enough to surrender would not have firmness sufficient to resume their rights, more than all, I feared that want of system and unanimity would always defeat their measures. But this seems the age of revolutions in favor of Liberty, and that presiding Goddess seems to triumph over every opposition to her mild and happy reign. You have greatly contributed Sir to setting the example in America which Europe seems now anxious to follow, that of refusing obedience to a tyrannical government, and establishing a good one in its stead on the  broad basis of the people’s choice. Ours is by this time nearly completed, nothing remains wanting to its organization but the assembling of the Deputies already chosen. This will take place on the first Monday of the next month, and they will proceed I suppose immediately to business. It will be an interesting moment to be at New York. Have you determined Sir, at what time and from what port you shall embark? It would give me great pleasure indeed to be able to go at the same time, and as I have abandoned my S. Carolina plan in favor of making an earlier visit to N. York, I should hope that it might be possible. You will oblige me very much by considering this subject and letting me know the result.
The debates in Parliament on the subject of the Regency have been greatly productive in ingenuity and eloquence, and I have been much entertained. They have at length finished the business, and the Prince of Wales is put into possession of a government as much enfeebled cramped and mutilated as the ambition of the Premier supported by his popularity could make it. He enters upon the duties of an office the most high, dignified and important which is known to the British Constitution covered with all the disgrace and obloquy which Parliament could by implication throw upon him. For by their resolutions they have made provisions against his cutting his father’s throat, picking his pocket, and squandering the revenues of the Country. They have prevented him from rewarding merit by an exercise of one of the oldest prerogatives of the crown which they have given him in charge, and have left the palace filled by highly appointed Lords to insult his dignity, and boast that tho’ servants of the Crown they are independent of his power. As far as they went in asserting the right of the People to supply any unforeseen defect in the Constitution, I went along with them in my wishes, but as soon as I found them in the triumph of power attacking a Prince who had none, encroaching upon the privileges of the Crown when in a defenceless state, and increasing their own not the people’s power at the expence of a poor mad King, and a degraded Prince not yet in possession of his rights, I began to regard their proceedings as dastardly pusillanimous and unjust, their designs deep and crafty, and all their boasted love for the constitution and the rights of the People a farce and a mockery, a stalking horse by which they might attain the favor of the people whom they had deluded, and reserve to themselves the emoluments of places which they could have no right to hold. The Princes of the blood have unanimously and with a becoming spirit resented these proceedings, and the Prince of Wales has accepted the  Regency in the manner that it has pleased Parliament to offer it to him.Hastings’s trial is expected soon to come on, and the House of Commons to be adjourned for a month. Do you not think Sir that some advantage might fairly to be taken of the present crisis in this Country by our Congress? Is it not to be presumed that privileges and immunities might be obtained for our Commerce now, by playing off the heat and animosity of the people who are coming into power against the measures of their predecessors, which in cooler times might not be obtained from any set of men who might be in place?
Feb. 5
I will thank you to remember me to Mr. and Mrs. Paradise and to Mr. D. Parker. My last letter from Mr. Rutledge is dated at Rome Decr. 30th. He and his fellow traveller were both well at that time and highly delighted with every thing at Rome. Rutledge talks of remaining in Italy 3 months after the date of his letter, and then proceeding thro’ the South of France into Spain. Of Mr. Short’s plans he says nothing, but I suppose he will be in a month or two returned to Paris. Mr. Pitt has been putting off his Regency bill from time to time, in order to procrastinate the Prince’s accession as much as possible and now promises to have it engrossed on Saturday next so that the Parliament may be expected to be opened on Tuesday or Wednesday the 10th or 11th. of this month. Mr. Fox is said to be recovering fast from his indisposition, but remains at Bath until the beginning of next week to make his cure complete. Mr. S. Morris son of Genl. Morris of New York is just arrived from America. He gives me a very interesting account of the proceedings of the N. York Convention in which Hamilton makes a godlike figure indeed. He tells me that Duane or his father will probably be Senator for the lower Country interest in N. Y. and some Albany man for the upper, that Bowdoin and Strong are Senators for Massachusetts and R. Izard with some body whom he has forgotten for S. Carolina. Of all the rest you have heard. So I find you have Mr. G. Morris with you. Be pleasd to present my compliments to him.If you should wish to forward any letters to N. York Mr. Van Berkel who sails in the next packet will be happy to take charge of them. I am with the greatest attachment & esteem your obligd & devoted servt,

Th: Lee Shippen

